Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Title not Descriptive
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention claimed. The current title can be improved by replacing the “drive unit” with - -electric motor- -.

Claim Objection
Claim 2 is objected to because of the following informalities:  the phrase, “a coil axis is oriented vertically to the dominant component of the basic magnetic field” is unclear because it could not be ascertained what kind of angular relationship the coil axis will have with respect to the direction of the dominant magnetic field when the claim language states “vertically to the”. Does the Applicant intend to mean - -perpendicularly- - by using the word “vertically”? Or does the Applicant intend to mean - -coil axis is oriented vertical direction wherein the dominant component oriented in a horizontal direction- -? If so, say so. For comprehension of the claim language and applying prior art it will be assumed that the coil axis is oriented in the vertical direction.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  term “4-time clock” cannot be understood and a further clarification in the claim is required. The specification does not provide clear definition of the term either.  Appropriate correction is required.


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Back (DE-102015201044-A1).
Back is a reference of the record provided by the Applicant, cf. IDS dated 29 Sept. 2021.
Claim No
Claim feature
Prior art
Back (DE-102015201044-A1)
1
A magnetic resonance (MR) system comprising: 

Back discloses a magnetic resonance (MR) system (100), cf. Fig. 1-3, comprising:

a MR device including a scanner with a basic magnet configured to generate a homogeneous basic magnetic field; and 

a MR device (100) including a scanner with a basic magnet (120) configured to generate a homogeneous basic magnetic field (B0 field); and 


a magnetic resonance-compatible drive including an electric motor with a stator, wherein the stator of the electric motor comprises a dominant component of the basic magnetic field of the basic magnet.

a magnetic resonance-compatible drive (152) including an electric motor (152) with a stator, wherein the stator of the electric motor comprises a dominant component of the basic magnetic field (B0) of the basic magnet (120).

2
The magnetic resonance system as claimed in claim 1, wherein the magnetic resonance-compatible drive comprises a rotatable motor element with at least one rotatably mounted coil and a coil axis oriented vertically to the dominant component of the basic magnetic field of the basic magnet, the at least one rotatably mounted coil being rotatably mounted around the coil axis oriented vertically to the dominant component of the basic magnetic field of the basic magnet.

See Figs 2-3 which clearly show all features of the claim (claim 2).
Also see ¶ [0024] which describes the drive motor (152) being MRT compatible.

Rotatably mounted coil (154)
Coil axis (159)
3
The magnetic resonance system as claimed in claim 2, wherein, for generation of a drive moment, the at least one rotatably mounted coil is configured to perform a rotary movement that includes a rotation of the at least one rotatably mounted coil by at least 5° up to a maximum of 90° about the coil axis.

See figs 2-3 which clearly show all features of the claim (claim 3).




4
The magnetic resonance system as claimed in claim 2, wherein, a rotary movement is triggered at the at least one rotatably mounted coil in response to an application of a voltage to the at least one rotatably mounted coil.

See Fig. 2-3 which show the claimed features.
Voltage is applied to the rotatably mounted coil (154) from electrical energy source 156.



8
The magnetic resonance system as claimed in claim 2, wherein the magnetic resonance-compatible drive includes a controller configured to actuate the at least one rotatably mounted coil.

The electrical energy source 156 includes a controller to actuate the drive motor (152).
9
The magnetic resonance system as claimed in claim 8, wherein the magnetic resonance-compatible drive includes at least one switch, the actuation of the at least one rotatably mounted coil using the at least one switch.





Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (US-2018/0188340-A1).

Claim No
Claim feature
Prior art
Garcia (US-2018/0188340-A1)
1
A magnetic resonance (MR) system comprising: 

Garcia discloses a magnetic resonance (MR) system (10), cf. Fig. 1, comprising:

a MR device including a scanner with a basic magnet configured to generate a homogeneous basic magnetic field; and 

a MR device (10) including a scanner with a basic magnet (56) configured to generate a homogeneous basic magnetic field (B0 field); and 


a magnetic resonance-compatible drive including an electric motor with a stator, wherein the stator of the electric motor comprises a dominant component of the basic magnetic field of the basic magnet.

a magnetic resonance-compatible drive (86) including an electric motor (86) with a stator, wherein the stator of the electric motor comprises a dominant component of the basic magnetic field (B0) of the basic magnet (56).

10
The magnetic resonance system as claimed in claim 1, wherein the magnetic resonance-compatible drive has two or more rotatably mounted coils.

See Figs. 4 and 6, in Garcia, each of which shows two or more rotatably mounted coils (92).


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (US-5,841,278).


Claim No
Claim feature
Prior art
Green (US-5,841,278)
1
A magnetic resonance (MR) system comprising: 

Green discloses a magnetic resonance (MR) system (“MRI apparatus”), cf. Fig. 4, and the abstract, comprising:

a MR device including a scanner with a basic magnet configured to generate a homogeneous basic magnetic field; and 

a MR device (“MRI apparatus”) including a scanner with a basic magnet (“MRI imaging magnet”, cf. abstract) configured to generate a homogeneous basic magnetic field (62); and 


a magnetic resonance-compatible drive including an electric motor with a stator, wherein the stator of the electric motor comprises a dominant component of the basic magnetic field of the basic magnet.

a magnetic resonance-compatible drive (10) including an electric motor (26) with a stator, wherein the stator of the electric motor comprises a dominant component of the basic magnetic field (62) of the basic magnet (“MRI imaging magnet”, cf. abstract).

The switch 10 has a solenoid 62 that rotates like a motor with application of an electric current through it, which makes it an electric motor.

2
The magnetic resonance system as claimed in claim 1, wherein the magnetic resonance-compatible drive comprises a rotatable motor element with at least one rotatably mounted coil and a coil axis oriented vertically to the dominant component of the basic magnetic field of the basic magnet, the at least one rotatably mounted coil being rotatably mounted around the coil axis oriented vertically to the dominant component of the basic magnetic field of the basic magnet.

Green discloses the coil axis (52) is oriented vertically. 
3
The magnetic resonance system as claimed in claim 2, wherein, for generation of a drive moment, the at least one rotatably mounted coil is configured to perform a rotary movement that includes a rotation of the at least one rotatably mounted coil by at least 5° up to a maximum of 90° about the coil axis.

Green meets claim 3 as it rotates the solenoid by a limited angle (“small arc”, “few degrees of arc”, cf. from col.6 lin. 66 to col. 7, lin. 2) which meets angular range to fall between 5 degrees and 90 degrees. 



4
The magnetic resonance system as claimed in claim 2, wherein, a rotary movement is triggered at the at least one rotatably mounted coil in response to an application of a voltage to the at least one rotatably mounted coil.

See Fig. 5 which shows a rotary movement of the solenoid 26 of switch 10 is triggered by application of voltage from the battery 82 via switching device 80.
5
The magnetic resonance system as claimed in claim 2, wherein the magnetic resonance-compatible drive has at least one stop.

Terminal 36, in Green, limits the pivoting movement of the solenoid, therefore, the terminal 36 can be equated to the claimed “stop”. See col 6, lin. 64-67.

6
The magnetic resonance system as claimed in claim 2, wherein the at least one rotatably mounted coil has a positive-fitting transfer element configured to transfer a drive moment to a drive shaft of the electric motor.

Cylindrical body 44 can transfer a drive moment of the solenoid 26 to the shaft 52, so the cylindrical body can be equated to the claimed positive fitting transfer element. 
7
The magnetic resonance system as claimed in claim 6, wherein the positive-fitting transfer element comprises a pinion.

Cylindrical body 44 acts like pinion as it rotates.
8
The magnetic resonance system as claimed in claim 2, wherein the magnetic resonance-compatible drive includes a controller configured to actuate the at least one rotatably mounted coil.

Control computer 84 in Green actuates the solenoid 26, therefore, control computer 84 can be equated to claimed controller.
9
The magnetic resonance system as claimed in claim 8, wherein the magnetic resonance-compatible drive includes at least one switch, the actuation of the at least one rotatably mounted coil using the at least one switch.

See switching device 80 in Fig. 4.



Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852